


EXHIBIT 10.15.14.


MONSANTO COMPANY 2005 LONG-TERM Incentive Plan
(AS AMENDED AND RESTATED AS OF JANUARY 24, 2012)


Terms and Conditions of Restricted Share Grant to Non-Employee Director
[International Elective Retainer Amount]
To _______


In connection with your service to Monsanto Company, a Delaware corporation
incorporated February 9, 2000 (the "Company"), as a non-employee member of its
Board of Directors (the "Board"), you have elected to receive an Award of
Restricted Shares (the “Restricted Shares”) under the Monsanto Company 2005
Long-Term Incentive Plan (as Amended and Restated as of January 24, 2012) (the
“Plan” and, together with the Monsanto Company Non-Employee Director Equity
Incentive Compensation Plan, the “Plans”). The Grant Date and the number of
Restricted Shares covered by this Award are set forth in the document you have
received entitled “Restricted Shares Statement.” The Restricted Shares Statement
and these Terms and Conditions collectively constitute the Award Certificate for
the Restricted Shares, and together with the Plans, describe the provisions
applicable to the Restricted Shares.
1.    Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Restricted Shares Statement.
2.    Delivery of Restricted Shares. (a) As of the Grant Date, the Restricted
Shares have been registered in your name in a book-entry account maintained by
Computershare Shareowner Services LLC, the Company’s transfer agent. This
registration constitutes delivery of the Restricted Shares to you for all
purposes. This book-entry account indicates that the Restricted Shares are
subject to these Terms and Conditions.
(b)    Until such time (if any) as the Restricted Shares vest, you may not sell,
assign, transfer, pledge, hypothecate, give away, or otherwise dispose of them.
Any attempt on your part to dispose of the Restricted Shares will result in
their being forfeited. However, you shall have all other rights of a shareowner
of the Company with respect to the Restricted Shares, including the right to
vote such stock at any meeting of the shareowners of the Company and the right
to receive all dividends and other distributions declared and paid with respect
to the Restricted Shares (“Dividends”). If any of the Restricted Shares are
forfeited before vesting, then (i) you shall not receive any Dividends for which
the record date is after the day after such forfeiture occurs, and (ii) from and
after the day after such forfeiture occurs, you shall no longer have any other
rights as a shareowner with respect to the Restricted Shares.
(c)    As a condition to the grant of the Restricted Shares, you agree to
repatriate all payments attributable to the Restricted Shares and/or cash
acquired under the Plans in accordance with local foreign exchange rules and
regulations in your country of residence. In addition, you agree to take any and
all actions, and consent to any and all actions taken by the Company, as may be
required to allow the Company to comply with local laws, rules and regulations
in your country of residence. Finally, you agree to take any and all actions as
may be required to comply with your personal legal and tax obligations under
local laws, rules and regulations in your country of residence.



--------------------------------------------------------------------------------




3.    Vesting. The Restricted Shares shall vest on the last day of each of the
[12] months immediately following the Grant Date, as follows: (i) [10]
installments of [XXX] Restricted Shares each, with each installment vesting on
the last day of each of the [10] months immediately following the Grant Date,
with the first installment vesting on [September 30, 201X] and the last
installment vesting on [June 30, 201X], and (ii) [two] installments of [XXX]
Restricted Shares each, with each installment vesting on the last day of each
month, with the first installment vesting on [July 31, 201X] and the last
installment vesting on August 31, [201X], provided that in each case of (i) and
(ii) you remain a Director on the applicable vesting day, and subject to Section
4 below. If your Termination Date occurs on or before August 30, [201X], the
Restricted Shares that are scheduled to vest on or after the Termination Date
shall be forfeited. Notwithstanding anything to the contrary in the Plans or
Section 7 below, Section 11.17 of the Plan shall have no application with
respect to the Restricted Shares.
4.     Taxes. (a) As a condition to the grant, you must make arrangements
satisfactory to the Company for the payment of any and all income tax (including
U.S. federal, state and local taxes and/or non-U.S. taxes), social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”) required to be paid or withheld in connection with your Restricted
Shares. Regardless of any action the Company takes with respect to any or all
Tax-Related Items, you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company (i) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Restricted Shares,
including the grant of the Restricted Shares, the vesting of the Restricted
Shares and the lifting of the restrictions on transferability, the subsequent
sale of Shares and the receipt of any dividends; and (ii) does not commit to
structure the terms of the grant or any aspect of the Restricted Shares to
reduce or eliminate your liability for Tax-Related Items.
(b)    The Company may, in its sole discretion, withhold a whole number of
Restricted Shares at the time of vesting that would otherwise be released to you
that have an aggregate Fair Market Value sufficient to satisfy the minimum
amount of Tax-Related Items that the Company is required to withhold and remit
to an applicable taxing body. For U.S. income tax purposes, if you make an
election under Section 83(b) of the Code to be taxed on the Restricted Shares
upon receipt, you must notify the Company within ten (10) days after making such
election and you must make arrangements satisfactory to the Company for the
payment of any Tax-Related Items that are required to be paid or withheld as a
result of your election.
5.    No Right to Continued Service. This Award Certificate shall not limit or
restrict the right of the Company to terminate your service as a member of the
Board at any time or for any reason.
6.    Effect of Award Certificate; Severability. The Award Certificate shall be
binding upon and shall inure to the benefit of any successor of the Company and
the person or entity to whom the Restricted Shares may have been transferred by
will, the laws of descent and distribution or designation. The invalidity or
enforceability of any provision of the Award Certificate shall not affect the
validity or enforceability of any other provision of the Award Certificate.
7.    Amendment. The terms and conditions of the Award Certificate may not be
amended in a manner adverse to you without your consent.

2

--------------------------------------------------------------------------------




8.    Plan Interpretation. The Award Certificate is subject to the provisions of
the Plans, and all of the provisions of the Plans are hereby incorporated into
the Award Certificate as provisions of the Restricted Shares. If there is a
conflict between the provisions of the Award Certificate and the Plans, the
provisions of the Plans govern (and, in the case where there is a conflict
between the provisions of the Plans, the terms of the Plans regarding the
resolution of such conflict shall govern). If there is any ambiguity in the
Award Certificate, any term that is not defined in the Award Certificate, or any
matters as to which the Award Certificate is silent, the Plans shall govern,
including, without limitation, the provisions of the Plans addressing
construction, governing law, and the powers of the People and Compensation
Committee of the Board of Directors of the Company, among others, to (i)
interpret the Plans, (ii) prescribe, amend and rescind rules and regulations
relating to the Plans, (iii) make appropriate adjustments to the Restricted
Shares to reflect non-United States laws or customs or in the event of a
corporate transaction, and (iv) make all other determinations necessary or
advisable for the administration of the Plans.
9.    Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies you of the
following in relation to your personal data and the collection, processing,
storage and transfer of such data in relation to the Company’s grant of the
Restricted Shares and your participation in the Plans. The collection,
processing, storage and transfer of your personal data is necessary for the
Company’s administration of the Plans and your participation in the Plans, and
your denial and/or objection to the collection, processing, storage and transfer
of personal data may affect your participation in the Plans. As such, you
voluntarily acknowledge and consent (where required under applicable law) to the
collection, use, processing, storage and transfer of personal data as described
herein.
The Company may seek certain personal information about you, including your
name, home address and telephone number, date of birth, social security number
or other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all options, units or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plans (“Data”). The Data may be provided by you or collected, where lawful, from
third parties, and the Company will process the Data for the exclusive purpose
of implementing, administering and managing your participation in the Plans. The
Data processing, storage will take place through electronic and non-electronic
means according to logics and procedures strictly correlated to the purposes for
which Data are collected and with confidentiality and security provisions as set
forth by applicable laws and regulations in your country of residence (and
country of employment, if different). Data processing, storage operations will
be performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing, storage purposes sought. Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Plans and for your participation in the Plans.


The Company will transfer Data internally as necessary for the purpose of
implementation, administration and management of your participation in the
Plans, and the Company may further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plans.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. You hereby authorize (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing your participation in the Plans, including any
requisite transfer of such Data as may be required for the administration of the
Plans and/or the subsequent holding of Shares on your behalf to a broker or
other third party with whom you may elect to deposit any Shares acquired
pursuant to the Plans.



3

--------------------------------------------------------------------------------




You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, (d) to oppose, for legal reasons, the
collection, processing, storage or transfer of the Data which is not necessary
or required for the implementation, administration and/or operation of the Plans
and your participation in the Plans, and (e) withdraw your consent to the
collection, processing, storage or transfer of Data as provided hereunder (in
which case, your Restricted Shares will be null and void). You may seek to
exercise these rights by contacting the Company’s Human Resources Department.


10.    Private Placement. The grant of the Restricted Shares is not intended to
be a public offering of securities in your country of residence. The Company has
not submitted any registration statement, prospectus or other filings with the
local securities authorities (unless otherwise required under local law), and
the grant of the Restricted Shares is not subject to the supervision of the
local securities authorities.


* * * * *







4